Citation Nr: 1806846	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for intractable epilepsy/partial complex seizures (also claimed as epilepsy grand mal with memory loss and loss of concentration) and, if so, whether service connection is warranted.

2. Entitlement to service connection for residuals from removal of right temporal lobe.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1983 to December 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for residuals from removal of right temporal lobe is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO denied the Veteran's claim for service connection for intractable epilepsy/partial complex seizures; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

3.  Additional evidence received since the RO's April 2002 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for intractable epilepsy/partial complex seizures, and raises a reasonable possibility of substantiating the claim.

4.  The evidence demonstrates that intractable epilepsy/partial complex seizures were incurred in service. 




CONCLUSION OF LAW

1.  The RO's April 2002 rating decision denying service connection for intractable epilepsy/partial complex seizures is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for intractable epilepsy/partial complex seizures.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

3.  The criteria for entitlement to service connection for intractable epilepsy/partial complex seizures have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

In the present case, the RO, by a decision entered in April 2002, denied the Veteran's claim for service connection for intractable epilepsy/partial complex seizures on grounds that the condition neither occurred in nor was caused by service.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (2017).  As a result, the RO's decision became final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

Here, the evidence received since the time of the RO's April 2002 rating decision includes letters from a private physician from December 2009 and August 2017 relating the Veteran's seizure disorder to a head injury he suffered in 1983 while in service.  The private physician noted that when the Veteran suffered his head injury in 1983, he likely covered both a coup as well as contrecoup injury to the brain.  He explained that the coup injury occurs at the site of impact and the contrecoup occurs on the opposite side.  Further evaluation revealed that the Veteran's seizures were originating from the right temporal lobe (the site of his contrecoup injury) so that is why he had a right temporal lobectomy.  

The Veteran also submitted a letter that his mother wrote in November 1983, addressed to Beaufort Naval Hospital, where the Veteran claims to have had his first seizure.  In the letter, his mother references the Veteran's "weird feelings." 

Additionally, the Veteran submitted a letter from his former employer noting that the Veteran was employed by the company from December 1983 to September 1984.  The letter stated that the Veteran suffered from seizure and blackout symptoms which ultimately resulted in the sacrifice of his employment. 
 
In April 2010, the Veteran was provided a VA examination to determine the nature and etiology of his epilepsy.  The VA examiner opined that the Veteran's epilepsy is at least as likely as not caused by or a result of active duty.  The VA examiner noted that based on a review of the medical records, medical literature, and his clinical experience as a neurologist there is evidence (mom's letter documenting the probable auras, employer's letter documenting the seizures within a year after discharge and the 11/7/1988 letter of Dr. L. documenting Dr. S.'s evaluation and diagnosis of a temporal lobe epilepsy in 1984) that this Veteran had epilepsy that probably began in service but definitely started within a year after separation.  The examiner concluded that a nexus can be made.

The evidence referenced above was not before adjudicators when the Veteran's claim was last denied in April 2002, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for intractable epilepsy/partial complex seizures, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Turning to the merits of the Veteran's claim, the Board finds, first, that the Veteran has intractable epilepsy/partial complex seizures.  

The Board also finds the Veteran's statements regarding an injury to his head during service to be credible.  The Veteran has consistently reported that he was kicked in the left temporal lobe of the head while doing exercises in the "pit," and he began having funny feelings the same day while hospitalized in Beaufort Naval Hospital.

Finally, the evidence establishes a persuasive link between the current disability and service.  While a negative opinion from February 2014 is of record, the Veteran has submitted private positive nexus opinions from December 2009 and August 2017.  Additionally, a VA neurologist provided a positive nexus opinion in April 2010.  All of the positive opinions were supported by adequate rationales.  The statements from the Veteran's mother and former employer further corroborate the Veteran's contention that he began having symptoms of epilepsy immediately following his head injury in service.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for intractable epilepsy/partial complex seizures have been met.  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for epilepsy/partial complex seizures is reopened.

Service connection for epilepsy/partial complex seizures is granted.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for residuals from removal of the right temporal lobe.

The Veteran underwent a craniotomy and resection of the right temporal lobe for intractable seizures in January 1994.  He claims that as a result of this surgery, he now suffers from memory loss.  

The Veteran was provided with a VA mental disorders examination in April 2010.  The VA examiner found that there was no evidence of significantly impaired concentration or memory functioning.  

The private physician who performed the right anterior temporal lobectomy in 1994 provided a letter in June 2010 stating that the Veteran just found out that he has a learning disability.  The private physician noted that the right temporal lobe is certainly involved in memory, and he certainly feels that the temporal lobectomy could contribute to a problem with incorporating new memories, but it is difficult to be more specific than that.  Other contributing factors to a learning problem in the Veteran's case could be the after effects of the original head injury, the effects of persistent seizures, and side effects of anti-epileptic drugs.

In a March 2012 letter, another private physician opined that based on the Veteran's history, he would be likely to have some cognitive limitations, neurobehavioral problems, and possible organic affective disorder.  In an August 2017 letter, the same private physician noted that the Veteran will be required to take medication for epilepsy for the rest of his life.  Additionally, he noted that the Veteran is at an increased risk for cognitive impairment as a result of his brain injury and subsequent surgery.

Although the above-mentioned medical opinions note that the Veteran is at an increased risk for cognitive limitations, they do not provide a diagnosis for a cognitive condition.  

As the Veteran claims to suffer from learning disabilities as a result of the temporal lobectomy surgery, and the record is not clear on whether or not the Veteran actually has been diagnosed with a cognitive condition, the Board finds that the Veteran should be provided with an examination before adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed cognitive conditions, to include memory loss.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

(a) Does the Veteran suffer from any cognitive disabilities, to include memory loss?

(i) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers such cognitive disabilities as a result of his January 1994 craniotomy and resection of the right temporal lobe for intractable seizures?

(ii) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from such cognitive disabilities as a result of the anti-epileptic medications he takes for his epilepsy/partial complex seizures?

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

2. The RO should then carefully review the examination report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.
3. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issue remains denied, the RO should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


